 1

 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8
     BERNARD LISCANO,                                 Case No. 1:18-cv-00431-BAM
 9
                    Plaintiff,                        ORDER DISCHARGING ORDER TO
10                                                    SHOW CAUSE ISSUED ON JANUARY 29,
             v.                                       2019
11
     COMMISSIONER OF SOCIAL SECURITY,                 (Doc. No. 13)
12
                    Defendant.
13                                                    ORDER DENYING MOTION FOR
                                                      EXTENSION OF TIME TO RESPOND TO
14                                                    ORDER TO SHOW CAUSE AS MOOT

15                                                    (Doc. No. 14)

16
                                                      ORDER REQUIRING PLAINTIFF TO FILE
17                                                    OPENING BRIEF

18                                                    SIXTY (60) DAY DEADLINE

19
                                                      ORDER DIRECTING PLAINTIFF TO
20                                                    CONSENT TO OR DECLINE UNITED
                                                      STATES MAGISTRATE JUDGE
21                                                    JURISDICTION

22                                                    (Doc. No. 7)

23                                                    THIRTY (30) DAY DEADLINE

24

25
           Plaintiff Bernard Liscano, proceeding pro se and in forma pauperis, filed a complaint on
26
     March 29, 2018, seeking review of the Commissioner of Social Security’s denial of his social
27
     security benefits. (Doc. No. 1.)
28


                                                  1
 1 I.         Order to Show Cause and Plaintiff’s Motion for Extension of Time

 2            On April 25, 2018, this Court entered a scheduling order in this action. (Doc. No. 7.)

 3 Pursuant to the Court’s scheduling order, Plaintiff is required to prosecute this action by either

 4 seeking voluntary remand or filing a dispositive motion within 95 days from the date of service

 5 of the administrative record by Defendant.                  Plaintiff was warned that failure to comply may

 6 result in dismissal of this action for lack of prosecution and failure to comply with court rules

 7 and orders. See Local Rule 110.

 8            A review of the docket reveals that the administrative record was filed and served on

 9 September 6, 2018. (Doc. No. 11.) Plaintiff’s opening brief was therefore due no later than

10 December 10, 2018. To date, Plaintiff has not filed his opening brief. As a result, on January

11 29, 2019, the Court issued an order to show cause why this action should not be dismissed for

12 failure to comply with the Court’s order and failure to prosecute this action. (Doc. No. 13.)

13            On February 12, 2019, Plaintiff filed a motion seeking a sixty (60) day extension of time

14 to respond to the Court’s order to show cause. (Doc. No. 14.) In his motion, Plaintiff explains

15 that he was not served with or notified that the administrative record had been filed.1 As the

16 motion appears to explain why Plaintiff failed to timely file his opening brief, the order to show

17 cause shall be discharged and Plaintiff’s motion for an extension of time to respond to the order

18 to show cause shall be denied as moot.

19 II.        Failure to File Opening Brief

20            As of the date of this Order, Plaintiff has not filed his opening brief. As noted above,

21 Plaintiff’s opening brief was due December 10, 2018, and accordingly is more than two months

22 overdue. However, because Plaintiff is proceeding pro se, and given Plaintiff’s representation in

23 his motion for an extension of time to respond to the order to show cause to the effect that he was

24 not aware that the administrative record had been served and filed (Doc. No. 14), the Court will

25 allow Plaintiff an additional sixty (60) days from service of this order to file his opening brief.

26
     1
         Although Plaintiff’s motion claims that he has not been served with a copy of the administrative record or notified
27 that it was filed, the Commissioner has filed a certificate of service indicating that Plaintiff was served with a copy
     of the administrative record by mail on September 6, 2018. (Doc. No. 11-4.)
28


                                                                2
 1 III. Failure to Consent to or Decline Magistrate Judge Jurisdiction

 2         On April 25, 2018, the Court issued an Order re Consent or Request for Reassignment

 3 requiring the parties to complete and return a Consent to Assignment or Request for

 4 Reassignment form within ninety (90) days. (Doc. No. 7.) Plaintiff was likewise served with a

 5 copy of the order by mail on April 25, 2018. However, the record reflects that Plaintiff has not

 6 yet filed a valid form consenting to Magistrate Judge jurisdiction or requesting reassignment to

 7 a District Judge despite appearing in this action. Therefore, Plaintiff shall notify the Court within

 8 thirty (30) days from the date of service of this order whether he consents to or declines United

 9 States Magistrate Judge jurisdiction.

10 IV.     Conclusion

11         Accordingly, the Court HEREBY ORDERS that:

12          1.      The order to show cause issued on January 29, 2019 (Doc. No. 13) is discharged;

13          2.      Plaintiff’s motion for extension of time (Doc. No. 14) is DENIED as moot;

14          3.      Plaintiff shall file his opening brief within sixty (60) days of service of this order;

15          4.      The Clerk of the Court is directed to send Plaintiff a copy of the consent or request

16                  for reassignment form and the instructions for consent to Magistrate Judge

17                  jurisdiction; and

18          5.      Plaintiff shall complete and return the consent or request for reassignment form

19                  within thirty (30) days of service of this order.

20         The failure to respond to this order will result in the dismissal of this action, with

21 prejudice, for failure to obey a court order and failure to prosecute.

22 IT IS SO ORDERED.

23
       Dated:    February 13, 2019                            /s/ Barbara    A. McAuliffe             _
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     3
